Citation Nr: 1547940	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, St. Louis Education Center


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits under the Veterans Retraining Assistance Program (VRAP) in the amount of $2,526.93, to include the validity of the debt.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Effective January 15, 2014, the Veteran was dropped from a class at Muskegon Community College, resulting in less than full time attendance.  The award of VA VRAP benefits was accordingly terminated, creating an overpayment in the amount of $2,526.93. 
 
2.  The creation of an overpayment of VA benefits under the VRAP in the amount of $2,526.93 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

3.  Recovery of an overpayment in the amount of $2,526.93 would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VRAP benefits in the amount of $2,526.93 was validly created.  38 U.S.C.A. §§ 501, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.500, 21.9635 (2015).

2.  The recovery of the overpayment of VA disability compensation benefits in the amount of $2,526.93 is against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2015).  Moreover, because the Board is granting the full benefit sought on appeal, the Board finds that additional notice and development are not necessary to address the appeal, and the Board may proceed with adjudication on the merits of the Veteran's request for waiver.

Analysis

The record shows that the Veteran had been awarded VRAP education benefits at the full time rate for the Winter 2014 term at Muskegon Community College (MCC).  A student must take 12 credit hours to be considered full time at MCC.  A December 2013 letter notified the Veteran that she was awarded benefits beginning January 13, 2014 and ending April 1, 2014.  She was also notified in this letter that VA could not pay for courses she did not attend, or courses she withdrew from.  

On January 10, 2014, the Veteran called VA to inform them that she still had not received her advanced payment.  

The Veteran submitted correspondences with MCC noting that she received notice on January 30, 2014 that she was being dropped from a 3 credit hour class due to non-attendance.  She stated that she had tried to be reinstated into the class that she was dropped from, but never received a response, and that she had already paid for a large portion of her classes and books before receiving the advanced pay.  She also stated that her VRAP payment had been late and that she had been dropped from almost all of her classes and had to be reinstated.  She further stated she called VA to notify them that classes started January 13, 2014, but that she did not receive her tuition until January 21, 2014.  She also enclosed copies of emails confirming that her tuition payment was due on midnight of January 21, 2014.  The Veteran also submitted email correspondences between herself and the professor who class she was dropped from, with the professor contending that the Veteran never attended class and never contacted her, and that is why the Veteran was dropped for non-attendance.  The Veteran replied that she had been in class for a week and that she had in fact submitted some work.  

In February 2014, VA received notification that the Veteran's course load had been reduced from 12 credit hours to 9 hours.  Later that month it was reduced to 0 credit hours.  As a result her education award was discontinued, and VA sent a letter in February 2014 notifying the Veteran that her benefits were stopped on January 21, 2014 because her school reported that she reduced her training below full time, which led to the overpayment of $2,526.93.

A March 2014 MCC letter noted that MCC had denied the Veteran's request for credit for the outstanding balance for Winter 2014 and that the Veteran would not be reinstated into class and it was her responsibility to submit work to avoid being dropped for non-attendance.  

Validity of Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

When the validity of a debt has been challenged, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted. Schaper v. Derwinski, 1 Vet. App. 430 (1991).   

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

In this case, the Veteran was not legally entitled to education benefits for courses for classes from which she had been withdrawn.  In addition, VA was not responsible for the Veteran's reduction in course load from 12 to 9 to eventually 0 credit hours.  The Veteran knew, or should have known, that the original amount of her education award was for a fulltime course load, as she received notification in December 2013.  The Veteran's and MCC's actions leading to her withdrawal from a course and reduction of credit hours resulted in the payment of VA education benefits to which she was not entitled.

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Waiver of Indebtedness

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA. 38 C.F.R. §§ 1.962(b), 1.965(b)(1).

In this case, there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  Thus, there is no basis for denying the Veteran's claim on the basis of fraud, misrepresentation, or bad faith.

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran was at fault in the creation of the overpayment, and VA was not at fault in the creation of the Veteran's indebtedness.  The Board has found that the overpayment of VRAP benefits was properly created based on the change of enrollment status due to the Veteran's forced withdrawal from a class, and subsequent withdrawal from all classes.  While the Veteran has alleged through submitted emails that she attempted to participate in her class and nonetheless her teacher withdrew her from enrollment due to non-attendance, the Board finds that she is, nonetheless, at fault in creating the debt based on her withdrawal, with no fault on the part of VA in this regard. 

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of the basic necessities.  In a March 2014 Financial Status Report, the Veteran identified zero total monthly income.  In the same Financial Status Report, the Veteran identified monthly expenses in the amount of $350 for rent, $150 for food, and $122 for telephone and internet services.  A December 2014 letter also shows that the Veteran has been in receipt of Social Security Administration (SSA) benefits in the amount of $763 since September 2014.  This appears to be her only source of income.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Therefore the Veteran would have after deducting her shelter, food, and utilities, $144 a month to contribute towards repayment.  This is not undue hardship.

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds a waiver of the overpayment, in the amount of $5,943.20, would not result in unjust enrichment by the Veteran.  In that regard, it appears that the Veteran used the overpayment of VRAP benefits to meet the costs of her program during the relevant period of enrollment, as tuition costs were non-refundable after the drop date, even though the Veteran was no longer able to participate in the class.  Thus, the Board finds that the failure of the Government to insist upon its right to repayment of the assessed overpayment would not result in unjust enrichment of the Veteran in this case.

The Board finds that recovery of the overpayment, in the amount of $2,526.93 would defeat the purpose for which benefits were intended.  The Board finds that the award and disbursement of VRAP assistance benefits was made for the purpose of retraining unemployed, eligible veterans in a high demand occupation.  See VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011).  Even though Veteran was not ultimately able to complete the qualifying training program in which she was enrolled due to her failure to meet the program's enrollment standards, she was still required to pay for tuition and indeed has indicated that the money went to that tuition. Therefore, recovery would defeat the purpose of the benefit.

The Board also finds that the Veteran has changed her financial position to his own detriment in relying on payment of VRAP benefits in the amount of $2,526.93.  In that regard, while the Veteran did not ultimately complete the full semester at MCC, it appears that she has been participating in the VRAP program from October 2012.  Moreover, as stated above, the tuition amount was still due for the class the Veteran was withdrawn from despite not being able to attend, as well as the other classes she subsequently withdrew from after the add/drop date.  Accordingly, the Board finds that the Veteran had changed her financial position by enrolling in a program based on the expectation of receiving relevant VRAP education benefits in the amount of $2,526.93 for the payment of tuition. 

In summary, while the Veteran was wholly at fault for the creation of the debt, and would not experience undue hardship with its recovery, she was not unjustly enriched, and she did change her position to her own detriment.  Recovery would also defeat the purpose of the benefit.  As such, the Board finds, resolving all reasonable doubt in favor of the Veteran, that recovery of the overpayment in the amount of $2,526.93, would be against the principles of equity and good conscience.  For the reasons stated above and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a waiver of recovery of VA benefits in the amount of $2,526.93 have been met.  See 38 C.F.R. §§ 1.963, 1.965. 


ORDER

A waiver of recovery of an overpayment of VRAP benefits in the amount of $2,526.93 is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


